Exhibit 10.5

 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

IT IS MUTUALLY UNDERSTOOD AND AGREED BY THE UNDERSIGNED that the Employment
Agreement (the “Employment Agreement”) entered into on the 9th day of August,
2000 by and between Newcor, Inc., a corporation incorporated under the laws of
Delaware with a principal place of business at 4850 Coolidge, Suite 100, Royal
Oak, Michigan, 48073 (“Newcor”), and James J. Connor (“Connor”), of 462
Cumberland Trail, Milford, Michigan, 48381, shall be amended as follows as of
this      day of             .

 

WHEREAS, on February 25, 2002 (the “Commencement Date”), Newcor and its
subsidiaries, as debtors and debtors in possession (collectively, the
“Debtors”), commenced cases under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”); and

 

WHEREAS, on March 11, 2002, pursuant to section 1102 of the Bankruptcy Code, the
United States Trustee for the District of Delaware appointed a statutory
committee of unsecured creditors (the “Creditors’ Committee”); and

 

WHEREAS, the Debtors and Creditors’ Committee negotiated the terms of the First
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, As
Modified, dated December 30, 2002 (the “Plan”), which was confirmed by the
United States Bankruptcy Court for the District of Delaware on December 31,
2002; and

 

WHEREAS, in connection with the Plan negotiations, Connor has agreed to enter
into this Addendum to modify certain terms of the Employee Agreement.

 

NOW THEREFORE, in consideration of the Plan, Newcor and Connor agree as follows:

 

1. Section 3(b) of the Employment Agreement hereby is modified to provide that
the amount of any additional incentive bonus earned by Connor shall be in an
amount determined based on performance criteria to be developed and approved by
the Board of Directors.

 

2. Section 7 of the Employment Agreement shall be deleted in its entirety and
shall be of no further force and effect, and the Option Agreement (as defined
therein) and all stock options that Connor may have received at any time through
and including the Effective Date (as defined in the Plan) are hereby terminated
and cancelled and of no further force or effect, and Connor shall not have any
rights or claims in respect thereof.

 

3. Unless otherwise amended by this Addendum, the Employment Agreement is in
full force and effect.

 

IN WITNESS WHEREOF the parties have executed this Addendum the day and year
first above written.

 

NEWCOR, INC

         

EMPLOYEE

By:

 

/s/ David A. Segal

--------------------------------------------------------------------------------

         

/s/ James J. Connor

--------------------------------------------------------------------------------

   

David A. Segal

Co-Chief Executive Officer

         

James J. Connor